      Case 1:19-cv-01390-SKO Document 14 Filed 09/11/20 Page 1 of 2

 1   Talia L. Delanoy (State Bar No.239973)
     GORDON REES SCULLY MANSUKHANI, LLP
 2   3 Parkcenter Drive, Suite 200
     Sacramento, CA 95825
 3   Telephone: (916) 565-2900
     Facsimile: (916) 920-4402
 4   Email: tdelanoy@grsm.com
 5   Attorneys for Defendant
     WESTROCK CP, LLC
 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE HADDOCK,                                       Case No.: 1:19-CV-01390-SKO
12                 Plaintiff,                            ORDER GRANTING JOINT
                                                         REQUEST TO MODIFY SCHEDULING
13         vs.                                           ORDER (FRCP RULE 16)
14   WESTROCK CP, LLC,                                   (Doc. 11)
15                 Defendant.
16

17          On September 8, 2020, the parties filed a Request to Modify the Scheduling Order (Doc.

18   11) requesting modification of the initial Scheduling Order issued on January 9, 2020, by

19   Magistrate Judge Sheila K. Oberto. The Parties presented the following good cause in support of

20   their request to modify the scheduling order:

21          1.      After Judge Oberto issued the scheduling order, the parties were able to conduct

22   limited discovery prior to the COVID-19 Pandemic. Thereafter, plaintiff has continued to undergo

23   treatment, and the parties have encountered significant delay in receiving records from Plaintiff’s

24   medical providers, with the facilities advising they cannot produce records due to the pandemic.

25          2.      While the parties have been diligent in pursuing discovery, they will be unable to

26   complete discovery by the present discovery cut-off of October 30, 2020. As such, the Parties

27   request all discovery, expert and dispositive motion dates be continued by approximately 120 days,

28   with the trial date continued according to the court’s availability.


                                                        -1-
          Order Granting Request to Modify Scheduling Order (FRCP RULE 16)         1:19-CV-01390-SKO
      Case 1:19-cv-01390-SKO Document 14 Filed 09/11/20 Page 2 of 2

 1            Accordingly, in view of such good cause, the Parties’ joint request to modify the scheduling

 2   order (Doc. 11) is GRANTED and the Scheduling Order (Doc. 10) is MODIFIED as follows:

 3              Matter                                Current Date                         Continued Date
     Deadline to Provide Proposed
 4   Settlement Conference Dates:            August 28, 2020                        December 28, 2020
 5   Non-Expert Discovery:
                                             October 30, 2020                       March 1, 2021
 6   Expert Witnesses Disclosure:
                                             November 2, 2020                       March 2, 2021
 7   Rebuttal Expert Witnesses
     Disclosure:                             November 9, 2020                       March 9, 2021
 8
     Expert Witness Discovery:
 9                                           November 20, 2020                      March 22, 2021
     Non-Dispositive Motions:
10                                           November 30, 2020                      March 30, 2021
     Hearing for Non-Dispositive
11                                           December 30, 2020                      April 28, 20211
     Motions:
12   Dispositive Motion Deadline:
                                             November 30, 2020                      March 30, 2021
13   Hearing for Dispositive
     Motions:                                January 13, 2021                       May 12, 2021
14   Pretrial Conference:
                                             March 10, 2021 at 2:30 p.m..           July 14, 2021 at 2:30 p.m.
15   Trial:
                                             April 27, 2021 at 8:30 a.m.            October 5, 2021 at 8:30 a.m.
16

17   IT IS SO ORDERED.

18
     Dated:        September 10, 2020                                       /s/   Sheila K. Oberto               .
19                                                              UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27
              1
                  Magistrate Judge Oberto’s civil law and motion calendar occurs on Wednesdays at 9:30 a.m.
28


                                                               -2-
          Order Granting Request to Modify Scheduling Order (FRCP RULE 16)                     1:19-CV-01390-SKO
